
	
		II
		Calendar No. 173
		111th CONGRESS
		1st Session
		S. 1751
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2009
			Mr. Johanns (for himself
			 and Mr. Nelson of Nebraska) introduced
			 the following bill; which was read the first time
		
		
			October 6, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To prohibit the Federal Government from awarding
		  contracts, grants, or other agreements to, providing any other Federal funds
		  to, or engaging in activities that promote the Association of Community
		  Organizations for Reform Now or any other entity which has been indicted for or
		  convicted of violations of laws governing election administration or campaign
		  financing.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protect Taxpayers From ACORN
			 Act.
		2.Prohibitions on
			 Federal funds and other activities with respect to certain indicted
			 organizations
			(a)ProhibitionsWith respect to any covered organization,
			 the following prohibitions apply:
				(1)No Federal
			 contract, grant, cooperative agreement, or any other form of agreement
			 (including a memorandum of understanding) may be awarded to or entered into
			 with the organization.
				(2)No Federal funds
			 in any other form may be directly or indirectly provided to the organization,
			 including through any State, any political subdivision of a State, or any other
			 recipient of Federal funds.
				(3)No Federal
			 employee or contractor may promote in any way (including recommending to a
			 person or referring to a person for any purpose) the organization.
				(b)Covered
			 organization
				(1)In
			 generalIn this section, the
			 term covered organization means—
					(A)the Association of Community Organizations
			 for Reform Now (in this subsection referred to as ACORN);
					(B)any ACORN-related affiliate; and
					(C)any organization which has a pending
			 indictment for or has been convicted of a violation under Federal or State law
			 governing—
						(i)the financing of a campaign for an election
			 for public office; or
						(ii)the administration of an election for
			 public office, including voter registration.
						(2)ACORN-related
			 affiliateThe term ACORN-related affiliate means any
			 of the following:
					(A)Any State chapter
			 of ACORN registered with the Secretary of State’s office in that State.
					(B)Any organization
			 that shares directors or employees with ACORN.
					(C)Any organization
			 that has a financial stake in ACORN.
					(D)Any organization
			 whose finances, whether Federally funded, donor-funded, or raised through
			 organizational goods and services, are shared or controlled by ACORN.
					(c)Revision of
			 Federal Acquisition RegulationThe Federal Acquisition Regulatory
			 Council shall amend the Federal Acquisition Regulation to carry out the
			 provisions of this Act relating to contracts.
			(d)Annual
			 reportsNot later than 30 days after the date of the enactment of
			 this Act, and April 1 of each year thereafter, the Comptroller General shall
			 submit a report to the Committee on Appropriations of the Senate and the
			 Committee on Appropriations of the House of Representatives identifying covered
			 organizations to which this section applies.
			
	
		October 6, 2009
		Read the second time and placed on the
		  calendar
	
